

116 HR 4365 IH: Duplication Scoring Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4365IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Rules, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to analyze certain legislation in order to
			 prevent duplication of and overlap with existing Federal programs,
			 offices, and initiatives.
	
 1.Short titleThis Act may be cited as the Duplication Scoring Act of 2019. 2.Assessments of reported bills by GAOSection 719 of title 31, United States Code, is amended by adding at the end the following:
			
				(i)
 (1)In this subsection— (A)the term covered bill or resolution means a bill or joint resolution of a public character reported by any committee of Congress (including the Committee on Appropriations and the Committee on the Budget of either House);
 (B)the term Director means the Director of the Congressional Budget Office; (C)the term existing duplicative or overlapping feature means an element of the Federal Government previously identified in a GAO duplication and overlap report;
 (D)the term GAO duplication and overlap report means each annual report prepared by the Comptroller General under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt, approved February 12, 2010 (31 U.S.C. 712 note); and
 (E)the term new duplicative or overlapping feature means a new Federal program, office, or initiative created under a covered bill or joint resolution that would duplicate or overlap with an existing duplicative or overlapping feature.
 (2)For each covered bill or joint resolution— (A)the Comptroller General shall—
 (i)prepare an assessment— (I)to determine whether the covered bill or joint resolution creates a new duplicative or overlapping feature; and
 (II)if the covered bill or joint resolution creates a new duplicative or overlapping feature, that includes—
 (aa)the name of the new Federal program, office, or initiative; and (bb)a reference to—
 (AA)the section of the covered bill or joint resolution at which the new duplicative or overlapping feature is established; and
 (BB)the GAO duplication and overlap report in which the existing duplicative or overlapping feature is identified;
 (ii)submit the assessment prepared under clause (i) to the Director; and (iii)publish the assessment prepared under clause (i) on the website of the Government Accountability Office; and
 (B)subject to paragraph (3), the Director may include the assessment submitted by the Comptroller General under subparagraph (A)(ii) with the estimate for the covered bill or joint resolution to which the assessment pertains submitted by the Director under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653).
 (3)If the Comptroller General has not submitted to the Director an assessment for a covered bill or joint resolution under paragraph (2)(A)(ii) on the date on which the Director submits the estimate for the covered bill or joint resolution to which the assessment pertains under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653), the Director may, on the date on which the Comptroller General submits the assessment to the Director, prepare and submit to each applicable committee a version of the estimate for the covered bill or joint resolution that includes the assessment..
 3.Effective dateThe amendment made by this Act shall take effect on the earlier of— (1)the date that is 60 days after the date on which the Director of the Office of Management and Budget next, in accordance with section 1122(a) of title 31, United States Code, updates the information made available on the website required under that section; or
 (2)the date on which a new Congress begins after the date that is 1 year after the date of enactment of this Act.
			